                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


RIKKI M BROWN,

                      Plaintiff,
                                                             Case No. 21-cv-0289-bhl
       v.

JOHNSONVILLE SAUSAGE LLC,

                  Defendant,
______________________________________________________________________________

                             SCREENING ORDER
______________________________________________________________________________

       On March 31, 2021, the Court issued an Order screening and dismissing Brown’s first
complaint. (ECF No. 5.) The Court noted that Brown failed to state a claim for employment
discrimination and directed him to file an amended complaint alleging facts to support a finding
that he suffered discrimination and an adverse employment action because of his membership in
a protected group. Brown was also directed to sign the amended complaint and attach proof of
his charge of discrimination filed with the U.S. Equal Employment Opportunity Commission
(EEOC), a necessary prerequisite for bringing this case. Brown timely filed an amended
complaint and included the EEOC’s right-to-sue letter. (ECF Nos. 6, 6-1.) The Court will
screen Brown’s amended complaint and will dismiss the case “if the court determines that…the
action…fails to state a claim upon which relief may be granted.” 28 U.S.C. §1915(e)(2)(B)(ii).
       In his amended complaint, Brown requests compensation for experiencing harassment
and discrimination, and asks that the perpetrators “be relieved from their positions within
Johnsonville.” (ECF No. 6 at 3.) Brown alleges that a Latino male, Mr. Valenzuela, and a White
male refused to disclose important information to him, and that such conduct has continued
despite being reported to Team Leads and Human Resources. (ECF No. 6 at 5.) Brown
contends that a White male Assistant Team Lead, Mr. Ahrens, did not trust Brown’s assessment
that the Omori packaging machine required maintenance, making him feel uncomfortable, (ECF
No. 6 at 5), and that Mr. Ahrens’ “aggressive supervision/behavior did not allow me to do my
job correctly.” (ECF No. 6 at 6.) Brown states that the White female “Planet [sic] Manager,”




            Case 2:21-cv-00289-BHL Filed 06/14/21 Page 1 of 3 Document 7
Ms. Thayer, “started to charge (in a running motion) towards me” leading him to think he was
going to be tackled. (ECF No. 6 at 6.) Brown states that two Latino males stood closely on
either side of him, causing him to “believe[e] this was going to be a violent act.” (ECF No. 6 at
6.) Brown also contends that he suffered unwelcome contact and sexual harassment by an
“Asian Male Member Thrusting on my buttock” and when a White male Team Lead, Mr.
Welnetz, “started pushing up against me, even after I stepped back, he came closer towards and
continued to push up against me.” (ECF No. 6 at 6-7.) Brown states that the “actions from
Team Leads and Members of Johnsonville demonstrates how a hostile, intimidating, and abusive
work environment was created for a black male, which interfered with my work performance.”
(ECF No. 6 at 7.)
       Taken together, Brown’s allegations are sufficient to state a claim for harassment as to
his race, color, and/or sex. See 42 U.S.C. §2000e-2(a). To state a claim for a hostile work
environment under Title VII,
       a plaintiff must allege (1) [he] was subject to unwelcome harassment; (2) the harassment
       was based on [his] national origin or religion (or another reason forbidden by Title VII);
       (3) the harassment was severe or pervasive so as to alter the conditions of employment and
       create a hostile or abusive working environment; and (4) there is basis for employer
       liability. To rise to the level of a hostile work environment, conduct must be sufficiently
       severe or persuasive to alter the conditions of employment such that it creates an abusive
       relationship.
Huri v. Office of the Chief Judge of the Circuit Court of Cook Cty., 804 F.3d 826, 833-34 (7th
Cir. 2015) (internal citations and emphasis omitted). Brown’s statements confirm he was subject
to unwelcome physical intimidation and contact such that “a hostile, intimidating, and abusive
work environment was created for a black male.” Brown asserts that these actions affected his
performance at work and continued despite his complaints to management. Nothing more is
required at this stage, so Brown’s claim for harassment may proceed.
       Similarly, Brown states a claim for race-based discrimination. See 42 U.S.C. §2000e-
2(a). A plaintiff proves a disparate treatment claim by showing “that an employer had a
discriminatory motive for taking a job-related action.” Ernst v. City of Chicago, 837 F.3d 788,
794 (7th Cir. 2016). A job-related action might consist of “a significant change in employment
status, such as hiring, firing, failing to promote, reassignment with significantly different
responsibilities, or a decision causing a significant change in benefits.” Herrnreiter v. Chicago
Hous. Auth., 315 F.3d 742, 744 (7th Cir. 2002) (quoting Burlington Industries, Inc. v. Ellerth,
524 U.S. 742, 761 (1998)). Brown alleges that he applied for several positions within



          Case 2:21-cv-00289-BHL Filed 06/14/21 Page 2 of 3 Document 7
Johnsonville but that all the positions were filled by White females and an Asian male, but never
him or a Black male or female, even though he had prior qualifying experience and tailored his
resume to the position. (ECF No. 6 at 7.) Because “pleading standards for pro se plaintiffs are
considerably relaxed,” Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014, 1027 (7th Cir. 2013)
(citing Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam)), these allegations are sufficient
to state a disparate treatment claim. Accordingly,

       IT IS HEREBY ORDERED that, pursuant to Fed. R. Civ. P. 4(c)(3), the U.S. Marshal’s
Service shall serve a copy of the complaint, waiver of service form and/or the summons, and this
Order upon defendant. Plaintiff is advised that Congress requires the U.S. Marshal’s Service to
charge for making or attempting such service. 28 U.S.C. §1921(b). The current fee for waiver
of service packages is $8 per item. 28 C.F.R. §0.114(a)(2). Although Congress requires this
Court to order service by the U.S. Marshal’s Service precisely because in forma pauperis
plaintiffs are indigent, it has not made any provision for these fees to be waived either by the
Court or by the U.S. Marshal’s Service.

       IT IS FURTHER ORDERED that defendant shall file a responsive pleading to the
complaint within the time allowed under the Federal Rules of Civil Procedure.

       IT IS FURTHER ORDERED that on or before June 28, 2021 Brown must file a
complete copy of the charging documents filed with the EEOC regarding his claims for
harassment and discrimination so the Court can determine whether his administrative remedies
have been exhausted.

       Dated at Milwaukee, Wisconsin on June 14, 2021.

                                                       s/ Brett H. Ludwig
                                                       BRETT H. LUDWIG
                                                       United States District Judge




          Case 2:21-cv-00289-BHL Filed 06/14/21 Page 3 of 3 Document 7
